Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00275-CV

                                      Joseph MAYZONE,
                                           Appellant

                                                v.

          MISSIONARY OBLATES OF MARY IMMACULATE OF TEXAS and
                           Father Thomas Ovalle,
                                 Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CI-19412
                          Honorable Peter A. Sakai, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED.

       SIGNED July 30, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice